DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 4,729,583
Lalikos et al.
United States Patent Application Publication 2007/0125231
Thomas et al.
United States Patent Application Publication 2012/0067109
Kenney et al.
Japanese Patent Application Publication 2002-350280
Kato et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 21, 22, 24-27, 29, 30, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. in view of Thomas et al.
et al. teach an apparatus having an enclosure (reference item 3) designed to house electronics (reference item 7 and 9).  See also paragraph 2.
Conventionally, an electronic control device (ECU) including a microcomputer or the like has been used to control a vehicle.  This electronic control device is usually housed in a rigid housing that protects electronic components, and is arranged in a vehicle interior as a box-shaped electronic control unit.
The apparatus has a ventilation plug (reference item 19) fastened to an exterior of the enclosure.  The ventilation plug has a first section (reference item 23 and 27) designed to insert into the enclosure as seen in figure 3.  The ventilation plug has a second section (reference item 29).  The ventilation plug has a vent filter (reference item 31) of relatively thin material.  Note that the present applicant states that their vent filter "may comprise a membrane made of Gore-Tex.TM., fabric, plastic, PTFE or a different appropriate material" and that the vent filter is a "water-repellent filter (breathing filter).  Therefore, the Kato et al.'s vent filter is also a membrane and allows bidirectional flow of gas while preventing moisture and / or dirt from passing through.
	Kato et al. teach the use of an adapter (reference item 43) that is coupled to a first gas flow pipe (reference item 45) and a second gas flow pipe (reference item 47).  Kato et al. state the "cup-shaped closing member 43...airtightly covers the ventilation portion 19" and "[t]he second pipe line 47 is a pipe line for supplying regulated factory air into the electronic control unit 1."  That is, the second section is designed to receive pressurized gas via the adapter and to transfer the pressurized gas into the enclosure.
	Finally, Kato et al. state:
Further, in recent years, a method of adding a waterproof function to the electronic control unit and arranging the electronic control unit outside the vehicle interior, for example, in the engine room 
That is, when waterproofing the electronic control unit, in order to prevent pressure from being applied to the housing due to the pressure difference between the inside and the outside of the electronic control unit, a breathing hole is provided in the housing to obtain internal pressure and external pressure. Are matched.  At that time, the breathing hole is covered with a water-repellent filter (breathing filter) in order to prevent water from entering through the breathing hole.
Therefore, Kato et al. teach the ventilation plug is adapted to maintain gas-pressure equilibrium inside the enclosure and to inject gas into the enclosure when a gas source is connected thereto.
Kato et al. do not mentioned using a ventilation plug that has a bypass airway that allows gas to bypass the vent filter.  Thomas et al. teach a ventilation plug (reference item 2) coupled to a housing (reference item 4) that holds electronics.  The ventilation plug is provided with a vent filter in the form of a membrane (Gore-Tex) that prevents moisture and particulates from entering the housing.  Air, however, can flow bidirectionally into and out of the housing via the vent filter.  The ventilation plug further has a bypass (reference item 11).  This bypass, along with a flexible diaphragm (reference item 16) allows air in the housing to bypass the ventilation filter in cases where the pressure within the housing might cause damage to the electronics.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Kato et al. with the teachings of Thomas et al. in order to provide a vent bypass so that sudden gas pressure increase 
	With regard to claims 22 and 36 Kato et al. teach that the gas comprises one of air or nitrogen gas.
	With regard to claim 24 one of ordinary skill can provide the vent filter and bypass as from Thomas et al. in whatever regions in Kato et al.'s ventilation plug that allow them to both allow bidirectional airflow and bypass airflow.  Furthermore, the gripping section will be required to form an airtight seal with the adapter since the adapter is used to test the enclosure.  See also Kato et al.'s paragraph 41:
As shown in FIG. 5, the inspection device 41 in the present embodiment has a cup-shaped closing member 43 that airtightly covers the ventilation portion 19 from the outside and a cup-shaped closing member (communication with the closing space in the cup-shaped closing member 43).
	With regard to claim 25, and as seen in at least figure 3, the diameter of the second section is larger than the diameter of the first section.
With regard to claims 26 and 27, and as seen figures 5 and 10, the adapter (reference item 43) is connected to the ventilation plug.  Furthermore, the adapter is connected to a gas source (not numbered) via a first conduit (reference item 45) and a second conduit (reference item 47).  The conduits will, of course be connected to the gas source in a sealed manner.  See also Kato et al.'s paragraph 42:
The first pipeline 45 is provided with a pressure sensor 51 for detecting the pressure of the first pipeline 45, and the second pipeline 47 between the first branch point 45a and the second branch point 47a has a second pipeline 47. A flow rate sensor 53 for detecting the flow rate in the two pipelines 47 is provided.  The 
With regard to claim 29 Kato et al. state
Inspection method of airtightness (waterproofness) of electronic control unit 1 Next, an inspection method of airtightness (waterproofness) of electronic control unit 1 performed by using the inspection device 41 will be described.  First, with the second valve 57 closed, the first valve 55 is opened to electronically control factory air having a high pressure of, for example, 10 kPa from the atmosphere, via the breathing filter 31 of the ventilation unit 19 (in the direction of arrow A). It is supplied into the unit 1 to increase the air pressure in the electronic control unit 1. As a result, the atmospheric pressure of the electronic control unit 1 is set to 10 kPa.
That is, the air pressure through the adapter must be about the same as the air pressure flowing into the ventilation plug.
	With regard to claim 30, and as seen in Kato et al.'s figures, the ventilation plug is fastened to the enclosure before connecting the adapter.  The ventilation plug remains substantially in the same place during the injecting, monitoring, and determining steps.
With regard to claim 33 Kato et al.'s device has a pressure sensor (reference item 51) located on the conduit/tube and a pressure sensor located within the enclosure.  From figure 6 it is shown the pressure (圧力) as it changes over time (時間).  Therefore, Kato et al.'s system also has time measuring means.  In a first operation a valve (reference item 55) is closed after increasing the pressure in the enclosure.  The pressure sensor is used to determine if the pressure decreases thus indicating that the enclosure is not airtight.  
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. and Thomas et al. as applied to claim 33 above, and further in view of Kenney et al.
et al. and Thomas et al. teach determining if an enclosure has a leak by monitoring a pressure decrease.  Kato et al. and Thomas et al. do not appear to teach determining a rate of change and comparing the rate of change to a threshold.  However, Kenney et al. teach that it is known to determine a rate of change of a vacuum meets or exceeds a threshold.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Kato et al. and Thomas et al. with the teachings of Kenney et al. in order to determine a rate of change and compare the rate to a threshold for the predicable benefit of providing an indication as to how large or small the leak is so that one can schedule the maintenance to repair the enclosure.
Claims 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. and Thomas et al. as applied to claims 26 or 29 above, and further in view of Lalikos et al.
Kato et al. and Thomas et al. teach the claimed invention with the exception of having a hose with a gland.  Lalikos et al. teach that hoses (reference item 8) with glands (reference item 56) are known.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Kato et al. and Thomas et al. with the teachings of Lalikos et al. in order to provide a hose and gland so that the Kato et al.'s adaptor is sealed such that no leaks occur when testing the enclosure.
Allowable Subject Matter
Claims 37-39 and 41-43 are allowed.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  The applicant argues that Kato et al.'s ventilation plug does not maintain pressure equilibrium between the inside and outside of the enclosure.  However, Kato et al. teaches that their ventilation plug has a breathable filter/membrane.  In a first step a vent valve (reference item 57) is closed, a second valve (reference item 55) is opened, and the enclosure is pressurized using air to a pressure of about 10 kPa.  The second valve (reference item 55) is then closed and the pressure is monitored to determine of a leak exists in the enclosure.  Next the vent valve is opened.  Kato et al. state:   
As a result, the air in the electronic control unit 1 is gradually released to the atmosphere side through the first to third pipelines 45 to 49 (in the direction of arrow B) via the breathing filter 31.
The breathing filter/ventilation adapter is, therefore, designed to maintain pressure equilibrium between the enclosure and atmosphere.
	The applicant argues that Kato et al.'s adapter (cup member, reference item 43) does not have the features of:
fastening a first section of the enclosure to a first section of the ventilation plug; and
coupling a second section of the ventilation plug to the adapter, allowing gas to flow from the adapter into the ventilation plug,
wherein a gas pressure flowing out of the adapter is substantially equal to a gas pressure flowing into the ventilation plug.
It is clear from Kato et al.'s figures and description that a first section (reference item 23 and 27) of the ventilation plug is fastened to a section of the enclosure.  It is also clear from Kato et al.'s figures and description that the adapter is coupled to a second section of the ventilation plug.  
	The applicant argues that adding a bypass to Kato et al.'s ventilation plug would not have been obvious and/or would defeat the purpose of Kato et al.'s ventilation plug.  This is not correct.  The bypass as taught be Thomas et al. allows for the passage of gas from the enclosure when there is a substantial increase in pressure.  Otherwise, the bypass does not operate and equilibrium is maintained using the normal vent/membrane (reference item 6 and 12).  See paragraph 18.  Adding this bypass to Kato et al.'s ventilation plug would likewise allow the venting of the pressure within the enclosure in cases where the pressure increase is above a desired condition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856